Title: Charles Storer to Abigail Adams, 17 October 1782
From: Storer, Charles
To: Adams, Abigail



Amsterdam. Octor. 17th. 1782

I write you, Madam, agreable to the request of Mr. Adams, having put up for you the sundry articles you gave orders for in a late letter.
You will receive by Captain Coffin, a Trunk containing an Invoice of things from Mr. Willink for you, which I assisted him in purchasing yesterday. Wish they may be agreable to you. Besides these articles there are some others, viz,
1. ps: Scarlet Broad Cloth
a remnant of blue ditto
Ditto. . . . . . . green Damask
Suit of Curtains unmade—with fringes. Tassells &c.
An Umbrello for John Thaxter Esqr.
Ditto. . . . . . . for my Sister
a small bundle for my Brother.
These last articles Mr. Adams gave me leave to enclose in the Trunk, and let me request you to forward them to my Papa, when convenient.
I have mentioned, in the first paragraph, that it is at Mr. Adams’ request that I write you by this opportunity. Indeed Madam it has been my inclination so to do, this some time, and in some measure my duty, thus to pay you my respects, having become a member of the family.
You know it was my wish to have come abroad with Mr. Adams; but Circumstances were then against me. The Case is now altered. My friend will return home in the Spring, and I expect to tarry in the family, to assist so far as my abilities will permit.
Mr. Adams and my friend Thaxter have just arrived in this City. We are on a journey, and as you are well versed in these matters, I need not add on the subject.

Mr. Thaxter tells me you have some idea of making us a visit sometime or other. The news has given me pleasure, not only on my own Account, but as I think it will be vastly more agreable to Mr. Adams. It does not lay with me to urge, as I can be but an improper judge of the many Circumstances attending such a step. I can only say, I should be happy to welcome your arrival in Europe.
I am very happy to hear of Mr. Cranch’s recovery, as by the last accounts I was fearfull for him. Please to tender my congratulations to the family, and Respects to him.
Tossed about and bandied in this new world, amidst an endless maze of novelty and curiosity, I find still my greatest pleasure is in reflection on those near Connections and friends I have left behind me. To hear of their welfare and happiness gives me a satisfaction, better felt, than described. I rejoice with them and find myself equally interested in their behalf as ever.
Shall I beg the favor of you to present my Respects to all who may remember me in kindness. To our friends at Weymouth, Germantown and the farms, as well as up in town. My best Compliments to Miss Nabby, if you please. I should be happy to wait upon her to the Spectacles of Curiosity and Entertainment that Europe affords.

Accept my best respects and be assured, that I am with all due esteem, Yr. humble servt.
Chas. Storer

